Citation Nr: 9901331	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
September 1973.

This appeal arises from a July 1992 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
denied entitlement to a permanent and total disability rating 
for pension purposes.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.

2.  The veteran has failed without good cause to report for 
VA examinations needed to determine whether he is entitled to 
a permanent and total rating for pension purposes. 

3.  Correspondence mailed to the veterans last address of 
record was undeliverable, and attempts to locate him have 
been unsuccessful. 


CONCLUSION OF LAW

The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  
Specifically, he served on active duty for a period of ninety 
days or more during a period of war.  Therefore, the issue is 
whether the veteran is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  Brown 
v. Derwinski, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown under the law are as follows:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, even if not unemployable, (2) the veteran 
must suffer from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 
4.19; Brown v. Derwinski, 2 Vet. App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).

In this case, the RO evaluated the veteran according to the 
"objective" or "average person" standard.  38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 4.16(a), 4.17.  The RO assigned a 
rating for each disability in accordance with the Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (1998); Roberts, 2 
Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 4.15, 4.17 
(1991) (before a determination can be made as to whether a 
total and permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  It held that the 
veteran's disability did not meet the minimum rating 
requirements for a total disability rating found in 38 C.F.R. 
§ 4.16(a), which provides for a total disability rating when 
the veteran's sole disability is rated at 60 percent or more.  
38 C.F.R. § 4.16(a).  In compliance with the law, the 
regulations, and the rulings of the Court, the RO then 
considered whether it should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2), as it is required to do 
under 38 C.F.R. § 4.17(b) for "veterans who fail to meet the 
percentage requirements [under § 4.16(a)] but who meet the 
basic entitlement criteria and are unemployable.  The RO 
decided that the evidence did not show that the veteran had 
disabilities, permanent in nature, that would preclude all 
forms of gainful employment.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (where a veteran is "found to be unemployable 
by reason of his or her disability(ies), age, occupational 
background and other related factors," the adjudication 
officer is authorized to approve a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis). 

The provisions of 38 C.F.R. § 3.655 provide in pertinent part 
as follows:
[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
(b)	Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

In August 1991, the veteran submitted an application for 
pension.  In October 1991, the veteran was scheduled for a VA 
examination in conjunction with his claim and failed to 
report.  In a statement in support of claim received in 
December 1991, the veteran requested that his examination be 
rescheduled.  

Treatment records were received from Dr. M., the veterans 
private physician, showing that the veteran had been treated 
for right shoulder pain in April 1991 and for bronchitis in 
August 1991.  

Treatment records were received from Big Spring State 
Hospital demonstrate that the veteran was hospitalized in 
September 1991, as a result of a court order, and was 
diagnosed as having chronic paranoid type schizophrenia.  

In December 1991, the veteran was hospitalized at the Waco 
VAMC because of delusional ideation, anxiety, sleep 
disorders, and an inability to find a job.  A diagnosis of 
chronic undifferentiated type schizophrenia was rendered at 
that time.  At the time of his discharge in February 1992, 
the veteran was free of any overt psychotic symptoms.  His 
Global Assessment of Functioning Scale score was 60 upon 
discharge.  

In a July 1992 rating determination, the RO denied 
nonservice-connected pension benefits and assigned a 30 
percent disability evaluation for the veterans 
undifferentiated schizophrenia for pension purposes only.  

In March 1993, the veteran was afforded a VA general 
examination.  The veteran was noted to have a normal history 
and physical for his gastrointestinal tract.  It was noted 
that the veteran had no increased psychomotor activity.  He 
was alert and oriented to person, place, and time.  His 
insight and judgment were fair.  There was no homicidal or 
suicidal ideation.  The diagnoses were, essentially normal 
examination except decreased range of motion of distal 
interphalangeal joint of left fifth finger, and 
schizophrenia, by history.

Information received from the Waco VAMC in April 1993, 
demonstrates that the veteran was in Domiciliary Care from 
June 1992 until April 1993, when he was transferred to the 
Psychiatry Ward on April 16, 1993.  

In a May 1996 memorandum, the veterans representative 
informed the RO of the veterans new address, [redacted]
[redacted], [redacted], TX 76801.  The veterans 
representative also requested that the veteran be scheduled 
for a new VA examination at that time.  

In July 1996, a letter was sent to the veteran informing him 
of a VA examination scheduled for August 15, 1996.  The 
veteran failed to report for the examination.  

On a Report of Contact form dated in October 1996, the 
veterans new address was noted.  In a December 1996 in 
basket report, it was noted that the veteran had written a 
letter indicating that he did not have the money for 
transportation and that he wanted his examinations canceled.  
On a May 1997 Report of Contact form, it was again indicated 
that that the veteran had stated that he did not have money 
to pay for transportation.  In a June 1997 follow-up 
notation, it was reported that the veterans representative 
had contacted the veteran and had advised him to take the 
letter to the local chapter who would give him money for 
transportation.  

In a July 1997 in basket report, it was noted that a 
letter had been sent to the veteran at the [redacted]
address and had been returned.  In August 1997, the veterans 
representative informed the RO that he had no other address.  

In May 1998, the Board remanded this matter for further 
development, to include VA psychiatric and other 
examinations.  The Board also requested that the RO inform 
the veteran of the provisions of 38 C.F.R. § 3.655 and its 
consequences if he failed to appear for the scheduled 
examinations.  

In June 1998, the RO sent the veteran a letter at the [redacted] 
[redacted] address requesting that he provide current 
written authorizations for treatment records.  It also 
informed the veteran of the consequences for not failing to 
show for a scheduled VA examination.  

In June 1998, the Board remand that had been sent to the 
veteran was returned to Washington, DC and marked as Return 
to sender no forward order on file.  The ROs May 1998 
letter was also returned to the RO and marked Return to 
sender no forward order on file.

In July 1998, the RO again sent a letter to the veteran at 
the [redacted] address informing him of the need to 
schedule a VA examination.  The letter was returned marked 
not deliverable as addressed unable to forward.  

On a Report of Contact form, dated in August 1998, it was 
noted that there was no other address for the veteran and no 
listing in directory assistance for the veteran.  

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimants last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding 
abandonment of a previously adjudicated benefit.  Id.  The 
Court has also held that the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veterans sole address on file was sufficient to trigger the 
veterans duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.  The Court has held that claim denials based 
upon 38 C.F.R. § 3.655 for failure to report for a scheduled 
VA examination without good cause are factual matters which 
are subject to a clearly erroneous standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimants last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

In this case, the veteran has failed, without explanation, to 
report for scheduled VA examinations.  In the absence of 
evidence to the contrary, it must be concluded that he did 
not have good cause for his unavailability for scheduled VA 
examinations.  The most recent evidence in this case consists 
of the March 1993, VA examinations, which show little, if any 
disability.  It is clear that entitlement to a permanent 
total disability rating for pension purposes cannot be 
determined without current examinations.  The provisions of 
38 C.F.R. § 3.655(a)(b) dictate that the veterans appeal 
must be denied.

The facts in this case are not in dispute.  The veteran, 
through his representative, has recognized the need for 
current examinations by requesting that VA afford him such 
evaluations prior to adjudicating his claim.  It is also not 
in dispute that the veteran has failed to keep VA apprised of 
his address and has not offered an explanation for his 
unavailability for VA examinations.  His failure to report 
for VA examinations is indisputably without good cause.  To 
avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra). 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
